Citation Nr: 0803203	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for residuals of a 
shoulder injury.

3. Entitlement to service connection for a depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1986 to March 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In his substantive appeal, the veteran requested a hearing 
before the Board in Washington, DC.  In December 2007, the 
veteran did not appear at his scheduled hearing.  Within 15 
days of his scheduled hearing, the veteran explained that he 
had attempted to make the trip to Washington, DC, but was 
unable to complete the trip because of back pain, and he 
requested a new hearing.  

With the showing of good cause for the failure to appear at 
the scheduled hearing in December 2007, the request for a new 
hearing is granted.  38 C.F.R. § 20.704(d). 

Accordingly, the case is REMANDED for the following action:

Ask the veteran to clarify the type of 
hearing he wants and he has given notice 
that the contingency, which gave rise to 
the failure to appear has been removed.  
In a statement in December 2007, the 
veteran has given a new address in 
Jackson, Mississippi, where he is 
currently residing. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


